Citation Nr: 1829195	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  15-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 23, 2007 to September 14, 2007 and November 2008 to March 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Decatur, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction of the matter is now with the Houston, Texas RO.  In January 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016).  Specifically, the private and VA medical opinions in the record regarding the etiology of the Veteran's respiratory disability are inadequate for rating purposes. 

Private medical opinions in the record are to the effect that the Veteran has asthma due to exposure to toxic air in the Gulf war, including from burn pits.  However, neither opinion reflects consideration of other possible etiological factors for the Veteran's development of asthma (such as his history of smoking).  

On July 2010 VA examination (for pneumonia), approximately four months following his discharge from service, it was noted that the Veteran's lungs were abnormal as findings showed mild wheezing; but the examiner opined that there was no pathology to render a diagnosis.  He noted that the Veteran did not have any complication "such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention".  However, it is unclear whether the examiner considered respiratory diagnoses other than pneumonia.  Notably, an October 2010 VA treatment record (approximately three months following the examination) notes a diagnosis of possible asthma.  

On April 2016 VA examination, the diagnosis was asthma.  The examiner opined that the Veteran's asthma was less likely than not related to a specific exposure event in Southwest Asia based on the rationale that asthma was not "formally acknowledged" until 2012 and three pulmonary function studies did not corroborate an asthma diagnosis.  As noted above, VA treatment records suggest a possibly earlier initial diagnosis of asthma.  Notably also, while the private medical opinion submitted does not reflect consideration of all other possible etiological factors for the Veteran's development of asthma, the remainder of the rationale for the opinion (that some patients with asthma have normal pulmonary function tests.) cites a relevant factor for consideration (and presents a medical question).  A remand for an examination and medical opinion (that reconciles the conflicting medical opinions already in the record) is necessary. 

The case is REMANDED for the following:

1.  The AOJ should arrange for a respiratory diseases examination of the Veteran to determine the nature and likely etiology of his respiratory disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  On examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each respiratory disability entity found/shown in the record. 

(b) Please identify the likely etiology of each respiratory disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, to include as due to environmental exposures in Southwest Asia (such as fumes from burn pits etc.)?

(c) Regarding each respiratory disability entity that is determined to be unrelated to the Veteran's service, please identify the etiology for such disability considered more likely.

The examiner must include rationale with all opinions, to specifically include comment on the textual evidence and diagnoses already in the record; the STRs; the Veteran's reports of environmental exposure in Southwest Asia (fumes from burn pits etc.); and the VA and private opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement). 

2.  The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



